Citation Nr: 1726739	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  07-10 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea to include as being secondary to service-connected hypertension, right Achilles tendon repair or spine disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1978 to December 1983 and from September 1990 to June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2011, the Veteran testified at a hearing before the Board.  A transcript of the hearing testimony is associated with the claims file.  The Member of the Board who conducted the April 2011 hearing, however, has since left the Board.  The Veteran was duly informed of his right to a new hearing in a letter dated in October 2016.  The letter explained that if no response was received within 30 days from the date of the letter, it would be assumed that he did not want a new hearing and appellate review would proceed.  The Veteran did not respond.

This case was remanded for further development in March 2012, July 2014 and December 2015.  


FINDING OF FACT

Obstructive sleep apnea is as likely as not due to service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran appeals the denial of service connection for sleep apnea to include as being secondary to his service-connected hypertension, right Achilles tendon repair or spine disabilities.  The Veteran reports sleep problems that started in service and continued thereafter.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, however, the claim for service connection was filed after the amendment.  As such the current version of 38 C.F.R. § 3.310 is applicable.

After weighing the evidence, the Board finds in favor of the Veteran's claim for service connection for obstructive sleep apnea.  To that end, service treatment records show that the Veteran reported snoring when he was completing his paperwork for service discharge.  He reported sleep disturbance in August 1994 following a motor vehicle accident.  A January 1998 treatment record also referred to increased stress and poor sleep.  Less than two years after separation from service, he was diagnosed with obstructive sleep apnea based upon a sleep study in April 2007.  

In this matter, the Board has been presented with conflicting medical opinions regarding the etiology of the Veteran's sleep apnea.  To that end, in April 2012, the Veteran underwent a VA examination for sleep apnea by a VA physician who reviewed the claims folder.  The diagnosis was obstructive sleep apnea.  The examiner noted the April 2007 diagnosis and also noted the February 2005 examination finding that the Veteran had a 15 year history of hypertension, chronic sinus congestion, snoring but not waking up choking, but not excessive daytime sleepiness and EKG normal in 2002.  The Veteran reported he was tired all the time.  The examiner opined that the sleep apnea was not caused by any diagnosed condition during active duty.  

The examiner explained that the diagnosis of sleep apnea must be made with a sleep study.  40% of the general population snores during sleep.  A sleep study is not routinely indicated for hypertension but symptoms and signs include restless sleep, periods of silence terminated by loud snorts or snoring, nocturnal angina, poor concentration and awakening with a sensation of choking, gasping or smothering are the indications for a study.  The Veteran presented with history of snoring, witnessed apnea and excessive daytime sleepiness in 2007 and the diagnostic study was done.  The diagnosis is not made by retrospective historical claims but by a definitive study.  The examiner noted there was no supportive medical history that hypertension caused the sleep apnea, even though hypertension can be exacerbated by untreated sleep apnea.  The examiner concluded that the Veteran's sleep apnea was diagnosed in 2007, not in service.

In a statement received in September 2014, the Veteran's obstructive sleep apnea was found to be secondary to his obesity.  In the April 2015 VA addendum opinion, it was opined that the Veteran's sleep apnea was not caused by or aggravated by the service-connected hypertension.

In January 2016, the VA examiner opined that it was less likely as not that the Veteran's claimed sleep apnea was due to service, and that it was less likely as not due to hypertension, spine disabilities and/or right Achilles tendon repair.  The VA examiner reasoned that per objective evidence, the Veteran's sleep apnea was diagnosed by polysomnography in April 2007.  She noted that sleep apnea was diagnosed two years status post active duty service and that the Veteran had one year to claim conditions due to active duty service.  The VA examiner stated that the number one cause of obstructive sleep apnea is obesity and weight gain not military service.  

Although the Veteran has the claimed obstructive sleep apnea the VA examiner stated, there is no objective evidence that this began on active duty.  The VA examiner stated that snoring and sleep disturbances do not diagnose obstructive sleep apnea and that such can only be diagnosed by polysomnography which the Veteran had two status post active duty service.  The VA examiner further added that per medical literature review obstructive sleep apnea is not caused by hypertension, spine disabilities and/or right Achilles tendon repair and that there is no objective evidence of aggravation beyond natural progress by the service-connected hypertension, spine disabilities and/or right Achilles tendon repair.  

In contrast, in a May 2017 independent medical evaluation report, Dr. T, who is board certified in Pulmonary Disease and Sleep Medicine, opined that it was at least as likely as not that the Veteran's in service symptoms represented the onset of sleep apnea which was later diagnosed.  Although the Veteran had confirmed obstructive sleep apnea two years following separation, Dr. T explained that the Veteran had significant clinical evidence in his service treatment records to include snoring, hypertension, body mass index and gender.  He found that the likelihood of obstructive sleep apnea during service was high.  Dr. T further noted that the Veteran's symptoms might not have been obvious to general medical providers nor prompted the Veteran to report all of his symptoms.  

Here, the Board has been presented with conflicting evidence regarding the etiology of the Veteran's obstructive sleep apnea.  The Board notes, however, that the Veteran has presented credible evidence of in service sleep problems and continued problems since service.  Although his sleep apnea was not formally diagnosed in service, his statements in conjunction with the opinion from Dr. T place the evidence at least in equipoise.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, resolving reasonable doubt in his favor, service connection for obstructive sleep apnea is granted.  


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


